DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a)-(d) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15171254 and No. 16173185 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  More than one of claimed limitations/terms are not taught in specification disclosure (see 112 rejection below).  Accordingly, claims 15-32 are not entitled to the benefit of the prior applications.

Specification
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Therefore, the following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim 15 -- a movable part, a fixed part, a circuit component, a first connecting unit, a second connecting unit, a first section and a first direction;
Claim 17 -- a second section and a second direction;
Claim 22-- a third connecting unit, a fourth connecting unit;
Claim 25-- an elongated middle frame section;
and same terms in other claims

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 15-32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 15, the new claim filed on 12/12/2020 comprises limitations/terms of “a movable part”, “a fixed part”, “a circuit component”, “a first connecting unit”, “a second connecting unit”, “a first section” and “a first direction”, which are not described/defined in the specification disclosure. The claimed limitations/terms do not have corresponding parts specified in the specification disclosure.

Other claims 16-32 have the same issues as that of claim 15.

Claims 16-32 are rejected as containing the deficiencies of claim 15 through their dependency from claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 15, see above 112(a) rejection. As the limitations/terms of “a movable part”, “a fixed part”, “a circuit component”, “a first connecting unit”, “a second connecting unit”, “a first section” and “a first direction” are not taught in the specification disclosure, the claimed scope and structures are vague and renders the claims indefinite. One skilled in the art could not reasonably learn and/or practice the claimed invention.

Other claims 16-32 have the same undefined issues as that of claim 15.

Claims 16-32 are rejected as containing the deficiencies of claim 15 through their dependency from claim 15.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Matsumoto et al (US 6949996).

Regarding Claim 15, Matsumoto teaches a driving mechanism of optical component (abstract; fig. 1, fig. 6 and fig. 7), comprising: 

a movable part (fig. 6, 222), capable of connecting an optical component (fig. 7, 266); 
a fixed part (fig. 6 and fig. 7, 230), said movable part being movable relative to said fixed part (fig. 6, 222, 230); 

a driving unit, furnished between said movable part and said fixed part for driving said movable part to move relative to said fixed part (fig. 6 and fig. 7; 222, 226, 242, 244, 246, 248, 252, 254, 256, 262, 264); and 

a circuit component, having a thin-plate-typed structure made of electric conductive material and being electrically coupling with said driving unit (fig. 6 and fig. 7; 222, 226, 262); 

said circuit component comprising: 
a first connecting unit, the movable part being movably connected to the fixed part via the first connecting unit (fig. 6, one side of 204); and 
a second connecting unit, the movable part being movably connected to the fixed part via the second connecting unit (fig. 6, other side of 204); 

wherein, each of said first connecting unit and said second connecting unit respectively includes a first section extending along a first direction (fig. 6, 216, 218, L2); 

wherein, said circuit component defines a thickness direction which is perpendicular to the first direction (fig. 6 and fig. 7, center axis (optical axis)); when viewing along the thickness direction of the circuit component, said fixed part has a polygonal contour including a first side extending along the first direction (fig. 6 and fig. 7, 230—square shape, L2), in addition, the first section of the first connecting unit and the first section of the second connecting unit are both located at the first side of the fixed part (fig. 6, 216, 218).

Regarding Claim 16, Matsumoto teaches the driving mechanism of claim 15, wherein the first connecting unit and the second connecting unit are electrically independent of each other (fig. 6, 204, 216, 218).

Regarding Claim 17, Matsumoto teaches the driving mechanism of claim 16, wherein the first connecting unit further includes a second section extending along a second direction; said second direction is perpendicular to the thickness direction of the circuit component; said first direction and said second direction are not parallel; the movable part being movably connected to the fixed part via the first section and the second section of the first connecting unit (fig. 6, 204, 216, 218, L1, L1).

Regarding Claim 18, Matsumoto teaches the driving mechanism of claim 17, wherein: when viewing along the thickness direction of the circuit component, said fixed part further includes a second side; extending directions of said first side and said second side of the fixed part are different; said second section of said first connecting unit is located adjacent to the second side of the fixed part; said first section of said first connecting unit is connected to the fixed part, while the second section of said first connecting unit is connected to the movable part (fig. 6, 230, 204, 212, 214, 216, 218, 222).

Regarding Claim 19, Matsumoto teaches the driving mechanism of claim 18, wherein: the second connecting unit further includes a second section extending along the second direction; the movable part being movably connected to the fixed part via the first section and the second section of the second connecting unit (fig. 6, 204, 212, 214, 216, 218, 222, 230); when viewing along the thickness direction of the circuit component, said fixed part further includes a third side; extending directions of said first side and said third side of the fixed part are different; said second section of said second connecting unit is located adjacent to the third side of the fixed part; said first section of said second connecting unit is connected to the fixed part, while the second section of said second connecting unit is connected to the movable part (fig. 6, 230, 222, 212, 214, 216, 218).

Regarding Claim 20, Matsumoto teaches the driving mechanism of claim 19, wherein, when viewing along the thickness direction of the circuit component, the extending directions of said second side and said third side of the fixed part are parallel; said second side is apart from said third side of the fixed part; said movable part is located between the second side and the third side of the fixed part (fig. 6, 222, 204, 230).

Regarding Claim 21, Matsumoto teaches the driving mechanism of claim 20, wherein, when viewing along the thickness direction of the circuit component, the first section of the first connecting unit and the first section of the second connecting unit are respectively connected to different locations of the first side of the fixed part (fig. 6, 204, 216, 218).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872